Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2019 and 10/10/2019 were filed after the mailing date of the Non-final rejection on 3/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 5/28/2019 have been approved by the examiner.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
50 recites the limitation " the sites " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 26-34, 36-40, 42-45, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 2014/0061902) in view of Lee et al. (US 2017/0103906).
  	With respect to Claims 26 and 44, Ramalingam discloses a substrate 104 and a die site 110 on the substrate 104 to couple with a die 102.  A die side component site 120 on the substrate 104 to couple with a die side component (i.e. other dies).  A raised barrier 124 on the substrate 104 between the die site 110 and the die side component 
 Ramalingam fails to disclose the raised barrier comprises electroplated copper.  However, Lee discloses the raised barrier 140 comprises an electroplated metal (see col. 7 lines 9-22; Figs. 3c and 3f-3h).  Lee recites metal which can be any metal including copper.  Thus, Ramalingam and Lee have substantially the same environment of electrically connecting a chip to a substrate by a plurality of solder bumps with a barrier controlling the flow of an underfill.  Therefore, one skilled in the art before the effective filing date of the claimed invention to substitute the electroplated copper barrier for the barrier of Ramalingam, since the electroplated copper barrier would facilitate in preventing the underfill from flowing into the contact pad area beyond the flow control area as taught by Lee.
 	With respect to Claim 27, Ramalingam discloses a second die site on the substrate adjacent the first die site since 2 or more chips can be located in the area occupied by die (see paragraph 23; Figs. 1 and 5-7)..
 	With respect to Claim 28, Ramalingam discloses an embedded interconnect bridge (EMIB) 106 in the substrate communicatively coupling the first and second die sites (see paragraphs 23 and 24; Figs. 1 and 5-7).
 	With respect to Claims 29, 33, 39, and 48, Ramalingam discloses wherein the raised barrier comprises discontinuous segments (see Fig. 7).
 	With respect to Claim 30, Lee discloses wherein the raised barrier comprises a height of about 18 um (i.e. 5 micrometers and more) (see col. 7 lines 15-22).

 	With respect to Claims 32, Ramalingam discloses one or more integrated circuit dies 102 and a substrate 104, wherein the substrate 104 comprises a plurality of dielectric layers 130.  One or more integrated circuit die sites and one or more die side component sites.  A raised metal barrier 124 between the integrated circuit die sites and die side component sites to contain underfill material 122 disposed at the integrated circuit die site (see paragraphs 23-29; Figs. 1 and  5-7).  
 Ramalingam fails to disclose the raised barrier comprises electroplated copper.  However, Lee discloses the raised barrier 140 comprises an electroplated metal (see col. 7 lines 9-22; Figs. 3c and 3f-3h).  Lee recites metal which can be any metal including copper.  Thus, Ramalingam and Lee have substantially the same environment of electrically connecting a chip to a substrate by a plurality of solder bumps with a barrier controlling the flow of an underfill.  Therefore, one skilled in the art before the effective filing date of the claimed invention to substitute the electroplated copper barrier for the barrier of Ramalingam, since the electroplated copper barrier would facilitate in preventing the underfill from flowing into the contact pad area beyond the flow control area as taught by Lee.
With respect to Claims 34 and 40, Ramalingam discloses wherein the discontinuous segments each formed to have a rectangle shape (see Fig. 7).

 	With respect to Claims 37, 43, and 45,  Lee discloses wherein the raised barrier comprises a height of about 18 um (i.e. 5 micrometers and more) (see col. 7 lines 15-22).  Ramalingam discloses that the raised barrier can have a width between about 45um and 200 um (i.e. 200 micrometers) (paragraph 45; Fig. 7).  Thus, the height of Lee in combination with the width of Ramalingam would facilitate in preventing the underfill from flowing into the Keep out zone (KOZ).
     	With respect to Claims 38, Ramalingam discloses a display subsystem and a wireless communication interface in Fig. 10.  One or more integrated circuit dies 102 and a substrate 104, wherein the substrate 104 comprises a plurality of dielectric layers 130.  One or more integrated circuit die sites and one or more die side component sites.  A raised metal barrier 124 between the integrated circuit die sites and die side component sites to contain underfill material 122 disposed at the integrated circuit die site (see paragraphs 23-29; Figs. 1 and 5-7).  
 Ramalingam fails to disclose the raised barrier comprises electroplated copper.  However, Lee discloses the raised barrier 140 comprises an electroplated metal (see col. 7 lines 9-22; Figs. 3c and 3f-3h).  Lee recites metal which can be any metal including copper.  Thus, Ramalingam and Lee have substantially the same environment of electrically connecting a chip to a substrate by a plurality of solder bumps with a barrier controlling the flow of an underfill.  Therefore, one skilled in the art before the effective filing date of the claimed invention to substitute the electroplated copper barrier for the 
 	With respect to Claim 50, Ramalingam discloses attaching one or more die(s) to the site(s) and adding underfill material under the one or more die(s) (see paragraphs 23 and 28).
9. 	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 2014/0061902) and Lee et al. (US 2017/0103906).
as applied to claims 44 and 48 above, and further in view of Yim et al. (US 2001/0275177).
 	With respect to Claim 49, Ramalingam-Lee discloses the claimed invention except for forming discontinuous segments comprises forming segments with gaps at angular intersection of segments.  However, Yim discloses barrier 280f having discontinuous segments comprises forming segments with gaps at angular intersection of segments (see Fig. 2F).  
Thus, Ramalingam-Lee and Yim have substantially the same environment of electrically connecting a chip to a substrate by a plurality of solder bumps with a barrier controlling the flow of an underfill.  Therefore, one skilled in the art before the effective filing date of the claimed invention to substitute the electroplated copper barrier for the barrier of Ramalingam-Lee, since the discontinuous segments of the barrier would facilitate in preventing the underfill from flowing into the contact pad area beyond the flow control area as taught by Yim.

Allowable Subject Matter
10. 	Claims 35, 41, 46, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the raised metal barrier further comprises anchors within a dielectric layer in claims 35 and 41.
 	Forming the metal barrier comprises creating a plurality of surface routing openings on the substrate plating the surface routing openings to form anchors.  Electroplating over the anchors with copper in claim 46.
 	Forming the substrate comprises embedding an interconnect bridge below a substrate surface to communicatively couple two adjacent die sites in claim 47.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
11. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is
571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.












AC/March 15, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897